                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               EVANSVILLE DIVISION

JULIE GREENBANK,                                )
                                                )
                          Plaintiff,            )
                                                )
                     v.                         )      No. 3:18-cv-00239-SEB-MPB
                                                )
GREAT AMERICAN ASSURANCE                        )
COMPANY,                                        )
                                                )
                          Defendant.            )

 ORDER DENYING DEFENDANT’S PARTIAL MOTION FOR JUDGMENT ON
                      THE PLEADINGS

      On December 20, 2018, Plaintiff Julie Greenbank sued Great American Assurance

Company (“Great American”) [Dkt. 1-3]. That same day, Ms. Greenbank filed her first

Amended Complaint, alleging breach of contract (Count I); bad faith (Count II); theft

(Count III); statutory conversion (Count IV); criminal mischief (Count V); statutory,

common law, and constructive fraud (Count VI); and common law conversion (Count

VII) [Dkt. 10]. Now before the Court is Great American’s Motion for Partial Judgment

on the pleadings for Counts III through VII [Dkt. 14]. Great American requests the

opportunity to orally argue this motion [Dkt. 21 and Dkt. 25].

      For the reasons detailed below, we DENY Great American’s Motion for Partial

Judgment on the Pleadings. We conclude that oral argument is not necessary in resolving

the motion; therefore, Great American’s request is DENIED.




                                            1
                                  Factual Background

       In September 2017, Ms. Greenbank purchased an American Saddlebred gelding

horse, Thomas, for $500,000 [Am. Compl. ¶ 5]. Per representations from Great American

that it was a leading provider of equine insurance and that it was staffed with equine

experts, Ms. Greenbank executed a mortality insurance policy (the “Policy”) with Great

American for Thomas, effective September 28, 2017. [Id. at ¶¶ 7-9, 11]. The Policy’s

mortality coverage was for Thomas’s full purchase price of $500,000 [Id. at ¶ 17]. The

initial one-year term would have Policy expired on September 29, 2018, but Ms.

Greenbank also purchased a guaranteed renewal endorsement, which provided that the

Policy would be renewed year-to-year. [Id. at ¶¶ 19-20].

       Thomas began exhibiting signs of a medical problem in February 2018. Chuck

Herbert, Thomas’s trainer and veterinary technologist who had over 40 years of horse-

training experience, sought an assessment from Dr. Raymond Stone, also an experienced

licensed veterinarian with an equine practice [Id. at ¶¶ 21-34]. Within a “reasonable

period of time” and within the Policy period and its terms, Ms. Greenbank advised Great

American of Thomas’s deteriorating health status, but as a result of Dr. Stone’s and Mr.

Herbert’s medical treatment and care, Thomas’s condition initially showed improvement

[Id. at ¶¶ 25, 27].

       Thomas’s health declined again in May and June 2018, including a significant

weight loss and muscle atrophy [Id. at ¶ 28]. On June 7, 2018, Mr. Herbert advised Ms.

Greenbank that he believed Thomas’s deteriorating condition necessitated humane

euthanization [Id. at ¶ 29]. The following day, Dr. Stone contacted Great American to

                                             2
inform the company of Thomas’s worsening status and his belief that Thomas should be

humanely euthanized [Id. at ¶¶ 29-31]. Great American advised Ms. Greenbank that it

would seek a second opinion as to Thomas’s health condition and would therefore take

possession of Thomas pursuant to a Policy provision that permitted it to assume control

over Thomas’s medical treatment at its expense, 1 and allowing Thomas to be

immediately removed from his barn [Id. at ¶ 32].

       Great American contacted Mr. Herbert, informing him that it was taking

possession and control of Thomas and demanding that Thomas be relocated to Hagyard

Equine Medical Institute (“Hagyard”) in Lexington, Kentucky [Id. at ¶ 33]. Even though

Mr. Herbert and Dr. Stone, who were most knowledgeable of Thomas’s health,

recommended humane destruction, Great American “began a course of radical,

controversial and enduring medical treatment which subjected Thomas to excessive

suffering so as to avoid payment of a covered loss under the Policy” [Id. at ¶ 42]. Once

transported to Hagyard, Thomas’s health continued to decline. He contracted Staph

Aureu, which is indicative of hospital-acquired Methicillin-Resistant Staph Aureus, 2 and

received numerous lavages 3 for a chest abscess [Id. at ¶ 43].



1
  This provision of the Policy provides: “It is a condition precedent of any liability by us under
this policy that, in the event of any accident, injury, illness, lameness condition or lameness
injury, disease, or physical disability of any kind of or to [Thomas], you . . . allow us to
examine, and if we so require, to assume control over the treatment of [Thomas], and allow
[Thomas] to be removed for such treatment.” [Am. Compl., Exh. A].
2
  Methicillin-Resistant Staph Aureus is a type of staph infection that is difficult to treat because
of its resistance to antibiotics. Methicillin-resistance Staphylococcus aureaus (MRSA), CENTERS
FOR DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/mrsa/index.html
3
  Lavage is defined as “the therapeutic washing out of an organ or part.” Dictionary, MERRIAM-
WEBSTER, https://www.merriam-webster.com/dictionary/lavage.
                                                 3
       On June 11, 2018, Great American authorized a Hagyard veterinarian to perform a

tenectomy, a controversial and show-career ending procedure, on Thomas’s right rear leg

without Ms. Greenbank’s consent or authorization [Id. at ¶¶ 46-47]. Dr. Stone called Dr.

Nathan Slovis, Great American’s chosen veterinarian at Hagyard, to request alternative

treatment options to the tenectomy, but Dr. Slovis never returned Dr. Stone’s call [Id. at

¶¶ 49-50]. Mr. Herbert voiced a similar request, but Great American responded that it

would not consider other options and that Ms. Greenbank was obligated to accept such

treatment under the Policy [Id. at ¶¶ 51-52]. Hagyard performed the procedure and,

consequently, ended Thomas’s career as a show horse and reduced the value of his

investment to $0 [Id. at ¶ 55]. Ms. Greenbank asserts that these medical actions were

contrary to what she had consented to and what was required under the Policy [Id. at ¶

54].

       On September 20, 2018, Great American informed Ms. Greenbank that it would

not renew the Policy per the guaranteed renewal endorsement, claiming that she had

failed to provide immediate notice of Thomas’s health problems [Id. at ¶ 58]. Great

American provided a short-term renewal of sixty days, allowing Ms. Greenbank until

November 27, 2018 to secure new insurance. [Id. at ¶ 61]. Although it terminated the

Policy, Great American continued to assert exclusive oversight, control, possession, and

decision-making related to Thomas’ treatment at Hagyard without Ms. Greenbank’s

consent [Id. at ¶ 65].

       As of the date of the Operative Complaint, Great American had spent as much as

$100,000 on Thomas’s medical treatment “for the sole purpose of avoiding payment of a

                                             4
covered mortality loss under the Policy” [Id. at ¶ 56]. This treatment has consistently

occurred without Ms. Greenbank’s consent [Id. at ¶ 57]. Instead, Ms. Greenbank asserts,

Great American has approved a course of inhumane and unreasonable treatment for

Thomas to continue his life, without regard for Thomas’s medical status or Ms.

Greenbank’s investment or authorization, to avoid paying out on the Policy [Id. at ¶ 68].

Ms. Greenbank further asserts that Great American took all of these actions in bad faith

and contrary to the Policy, Ms. Greenbank’s interests, and Indiana law [Id. at ¶¶ 79-81].

        From the time of the Policy’s termination date to the filing of Ms. Greenbank’s

Amended Complaint on December 20, 2018, Great American has maintained exclusive

possession and control of Thomas without Ms. Greenbank’s authorization [Id. at ¶ 79].

                                      Legal Analysis

   I.      Standard of Review

   Federal Rule of Civil Procedure 12(c) permits a party to move for judgment after the

pleadings are closed, but early enough not to delay trial. We review motions for judgment

on the pleadings under the same standard by which we review motions to dismiss for

failure to state a claim under Rule 12(b)(6). Buchanan-Moore v. County of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009); Pisciotta v. Old Nat'l Bancorp, 499 F.3d 629, 633 (7th

Cir. 2007). “Like Rule 12(b) motions, courts grant a Rule 12(c) motion only if ‘it appears

beyond doubt that the plaintiff cannot prove any facts that would support his claim for

relief.’” N. Indiana Gun & Outdoor Shows, Inc. v. City of South Bend, 163 F.3d 449, 452

(7th Cir. 1998) (quoting Craigs, Inc. v. General Elec. Capital Corp., 12 F.3d 686, 688

(7th Cir. 1993)). In determining the sufficiency of a claim under this standard, the court

                                             5
considers all allegations in the nonmovant’s pleading to be true and draws such

reasonable inferences as required in the nonmovant’s favor. Jacobs v. City of Chi., 215

F.3d 758, 765 (7th Cir. 2000).

    II.   Discussion

    Great American has advanced three reasons in support of its motion regarding Counts

III-VII. 4 We address each in turn. We note at the outset that we will not give weight to

Great American’s briefed facts disputing those presented in the Operative Complaint. As

Great American acknowledges, we must accept all of the Complaint’s well-pleaded facts

as true at this stage. Thus, we disregard for now the numerous contradictory facts Great

American has recited. While these facts may eventually prove accurate and thus be

appropriate for our consideration at the summary judgment phase, they are irrelevant

here.

    A. Whether contract law precludes Ms. Greenbank from seeking remedies
       against Great American pursuant to the Crime Victims Relief Act

    The Indiana Crime Victims Relief Act (“CVRA”), Ind. Code § 34-24-3-1 (2019),

affords victims of various crimes, including theft, statutory conversion, criminal mischief,

and statutory fraud, a civil remedy. 5 Great American argues that Ms. Greenbank’s CVRA


4
  As Ms. Greenbank notes in her Response, it was initially unclear as to what Counts Great
American’s motion is addressing [Dkt 20, at 2]. Great American provides clarification in its
Reply that its motion is directed at Counts III-VII [Dkt. 22, at 1].
5
  Great American does not specify to which Counts this argument applies; however, we note that
only Counts III (Theft), Count IV (Statutory Conversion), Count V (Criminal Mischief), and
Count VI (Statutory Fraud) invoke the CVRA. The common law and constructive fraud portions
of Count VI are independent from Ms. Greenbank’s statutory fraud claim and do not invoke the
CVRA. Count VII (Common Law Conversion) also does not invoke the CVRA. Ind. Code § 34-
24-3-1 (2019). We consider Great American’s argument in this section accordingly.
                                              6
claims “sound solely in contract” and thus should be dismissed because the CVRA “did

not intend to criminalize bona fide contractual disputes.” Id. at *16 (citing Long v. State,

935 N.E.2d 194, 197 (Ind. Ct. App. 2010)) [Id. at 8-9]. Great American states that this

statute is “not intended to reach . . . innocent breach[es] of contract” such as those alleged

by Ms. Greenbank. NationsCredit Commercial Corp v. Grauel Enterprises, Inc., 703

N.E.2d 1072 (Ind. App. 1998) [Dkt. 14-1, at 8]. Claimants also may not repackage

purely contractual claims under the guise of civil liability for alleged criminal violation,

as contractual remedies will provide adequate relief. Volvo Trucks N. Am. V. Andy Mohr

Truck Ctr., No. 1:12-CV-448-WTL-DKL, 2014 WL 4794185 (S.D. Ind. Sept. 25, 2014)

[Id. at 9].

        Ms. Greenbank responds that Indiana law expressly allows CVRA claims to be

asserted alongside contract disputes when the CVRA claims, like hers, are predicated on

independent torts. State Group Indus. (USA) Ltd. v. Murphy & Assocs. Indus. Servs., Inc.,

878 N.E.2d 475, 480 (Ind. Ct. App. 2007); Hess v. Biomet, Inc., No. 3:16-CV-208, 2017

U.S. Dist. LEXIS 22655, at *23 (N.D. Ind. Feb. 16, 2017); Longhi v. Mazzoni, 914

N.E.2d 834, 846 (Ind. Ct. App. 2009) [Dkt. 20, at 3-4]. Ms. Greenbank also argues that

Great American misrepresents the holdings of the cases upon which it relies:

NationsCredit and Volvo Trucks [Id. at 4]. She states that NationsCredit recognizes that

CVRA claims can be asserted despite underlying contract issues and that Volvo Trucks

does not expressly prohibit CVRA claims when there is a related contract dispute [Id.].

Great American replies that its application of NationsCredit and Volvo Trucks supports



                                              7
the proposition that Ms. Greenbank is precluded from asserting CVRA claims for her

wholly contractual issues.

       We begin our analysis with the cases at the center of the parties’ disputed

application of Indiana law: NationsCredit and Volvo. NationsCredit involved a contract

dispute between a secured creditor, NationsCredit, and its debtor. 703 N.E.2d at 1075.

While early versions of the parties’ security agreement granted NationsCredit a security

interest in a reserve account belonging to the debtor, subject to NationsCredit’s control, a

later amendment stated that the reserve account shall be “owned” by NationsCredit. Id. at

1076. Upon fulfillment of the debt and termination of the security agreement, the parties

disputed whether NationsCredit “owned” the reserve account, or whether it was collateral

to be tendered back to the debtor. Id. at 1077. When NationsCredit refused to relinquish

control of the reserve account, asserting that it was the “owner,” the debtor brought

several claims similar those brought by Ms. Greenbank, including bad faith, conversion,

and constructive fraud, and sought relief pursuant to the CVRA. Id. at 1077-78.

       The Indiana Court of Appeals held that NationsCredit could not be liable under the

CVRA because the dispute—who owned the reserve account—was purely a question of

contract interpretation, noting that “[t]he Gravamen of the present action is contract

construction.” Id. at 1078. Accordingly, the court concluded that NationsCredit should

not be subject to liability for alleged criminal acts when its asserted wrongdoing was fully

reconcilable by contract law. Id. Notably, however, the court approved the outcome of

Midland-Guardian Co. v. United Consumers Club, Inc., which held a defendant liable for



                                             8
criminal conversion despite an underlying contract dispute. Id. at 1078-79 (citing

Midland-Guardian, 499 N.E.2d 792, 794-95 (Ind. Ct. App. 1986)).

       In Midland-Guardian Co., defendant purchased installment contracts from a

franchisor. Midland-Guardian, 499 N.E.2d at 793-94. Defendant paid an agreed upon

price for the contracts, minus a percentage held back in a reserve fund. It was undisputed

that defendant did not own the fund, having only a right to charge uncollectible debts

against it. Id. at 794-95. However, defendant refused to transfer the funds after the

termination of its business relationship with plaintiff-franchisor. Id. at 795. The

NationsCredit court distinguished its decision from Midland-Guardian based on the

operative facts. 703 N.E.2d at 1079. Whereas the NationsCredit dispute turned on a

contract ambiguity, the Midland-Guardian dispute did not: “Midland’s contract was not

facially ambiguous regarding the ownership of the funds.” Id. Because the issue between

the parties in Midland-Guardian did not rest on the resolution of contractual terms, the

NationsCredit court agreed that the Midland-Guardian defendant was properly liable

under the CVRA. Id.

       Our Volvo Trucks holding is akin to that of NationsCredit. 2014 WL 4794185, at

*16. Defendant brought a counter-claim alleging that an oral contract had been breached

and that plaintiff had committed theft, subjecting him to liability under the CVRA. Id. at

*12, 16. Defendant provided nothing to support that the alleged theft was anything more

than a breach of contract. Id. at *16. We rejected the CVRA claim, concluding that it was

a recapitulation of his breach of contract claim. Id. Noting that the CVRA does not apply



                                              9
to breach of contract disputes, we granted summary judgment for plaintiff on defendant’s

CVRA claim. Id.

       Upon careful review of each of these cases, we conclude that both parties are at

least partially correct in their interpretations and applications of Indiana law: persons may

not invoke the CVRA for purely contractual disputes, nor may they repackage breach of

contract claims as criminal violations; however, Indiana law does not exclude claimants

from seeking relief pursuant to the CVRA when their legal claims go beyond their

contractual grievances. In other words, the simple existence of an underlying contract

dispute does not preclude a CVRA claim when the CVRA claim is premised on

allegations broader than one’s failures to abide by a contract; in such circumstances, it

would be illogical to restrict the party to contractual remedies. See Hess v. Biomet, Inc.,

No. 3:16-CV-208, 2017 WL 661511, at *7 (N.D. Ind. Feb. 16, 2017), reconsideration

denied, No. 3:16-CV-208 JD, 2019 WL 1282032 (N.D. Ind. Mar. 20, 2019) (concluding

that plaintiffs’ CVRA claim alleging that defendants had made false and misleading

statement regarding commission payments was independent from claim that defendants

had breached the parties’ contract by failing to pay commissions); Longhi v. Mazzoni,

914 N.E. 2d 834 (Ind. Ct. App. 2009) (upholding judgment against defendants pursuant

to the CVRA when plaintiffs adequately alleged fraudulent misrepresentation, in addition

to breach of contract); State Group Industrial (USA) Ltd. v. Murphy & Associates

Industrial Services, Inc., 878 N.E.2d 475 (Ind. Ct. App. 2007) (affirming liability under

the CVRA when trial court appropriately concluded that the facts supporting a finding of

fraud were independent from the parties’ breach of contract dispute).

                                             10
       The question here then becomes whether Ms. Greenbank sufficiently pled the

existence of independent, non-contractual facts to support her CVRA claims. We believe

that she did. Ms. Greenbank’s Operative Complaint presents grievances beyond the

provisions of the Policy. While she does take issue with Great American’s actions

pursuant to the Policy, she also alleges that Great American’s actions outside of the

contract amount to theft, fraud, conversion, and criminal mischief. For example, her

statutory conversion, theft, and criminal mischief claims are each partially premised on

Great American’s possession and control of Thomas after the termination of the contract.

Great American does not question the sufficiency of these allegations, but only argues

that they cannot co-exist with her contractual claims. That is simply not true under

controlling principles of Indiana law. The circumstances are akin to those of Midland:

Ms. Greenbank’s CVRA claims, as they relate to Great American’s actions outside of the

Policy, are unrelated to ambiguities in the contract or the parties’ responsibilities pursuant

to the contract. In contrast to the claims in NationsCredit or Volvo, these allegations do

not present solely straightforward questions of contract law.

       Despite invoking NationsCredit and Volvo Trucks, Great American chose not to

discuss the facts of either case, nor the facts of Midland. Great American also has ignored

other cases where CVRA claims were permitted alongside related contract claims as well

as the portions of Ms. Greenbank’s allegations not grounded in contract law. We can only

assume that this was because it knows the facts of the case at bar do not support its

request. Accordingly, we reject Great American’s assertion that Ms. Greenbank’s CVRA

claims are precluded.

                                             11
    B. Whether Ms. Greenbank adequately alleged “unauthorized control”

        Great American next argues that Ms. Greenbank’s legal claims for common law

conversion, statutory conversion, and theft must fail because Great American was

authorized to possess and control Thomas pursuant to the Policy [Dkt. 14-1, at 10]. Thus,

it contends, Ms. Greenbank has not pled that Great American took “unauthorized control”

of Thomas, a requisite element for each these causes of action. 6 Id.

        Ms. Greenbank provided several arguments in response to this assertion. Most

notably, she states that Great American once again has failed to acknowledge her

allegations surrounding its actions after the termination of the Policy, when Great

American lost any contractual authorization to possess or control Thomas [Dkt. 20, at 6].

Great American replies by reiterating that its possession and control was authorized

pursuant to the Policy [Dkt. 24, at 5-6]. It also states, for the first time, that it “maintained

a reasonable belief that it possessed a legal and moral duty under the Policy to keep

Thomas at least until he no longer required intensive care treatment, as the Policy

language does not state that treatment of the animal ends upon the end of the Policy term”

[Id. at 7].

        Great American’s second argument fails for the same reasons its first failed: it

never acknowledges Ms. Greenbank’s non-contractual allegations. Great American




6
  Although Great American asserts this argument against all of Ms. Greenbank’s CVRA claims
as well as her common law conversion claim, “unauthorized control” is only an element of theft,
statutory conversion, and common law conversion. Accordingly, we apply this argument only to
Count III (Theft), Count IV (Statutory Conversion), and Count VII (Common Law Conversion).
We disregard it for Count V (Criminal Mischief) and Count VI (Fraud).
                                               12
places the full weight of its argument on the Policy provisions authorizing its possession

and control of Thomas but does virtually nothing to address the portion of these legal

claims based on its actions after the termination of the Policy and outside of its terms.

Even if we were fully persuaded by Great American’s argument that it acted

appropriately pursuant to its unambiguous contractual authorization when it took

possession and control of Thomas, and even if there were no disputed factual matters on

this issue, we could not find for it. Each of these legal claims incorporates Ms.

Greenbank’s allegations that Great American continued to maintain possession and

control of Thomas after the termination of the Policy and to the date of the Operative

Complaint without her consent. Great American’s only response, that it reasonably

believed it had a “legal and moral duty to keep Thomas,” is without legal or factual

support.

       Great American’s assertion that the Policy did not specify when its right to treat

Thomas ended, rendering its actions reasonable, also lacks legal and factual support.

Moreover, it creates an ambiguity as to what was authorized under the Policy, which

cannot be resolved at this time. Estate of Eiteljorg ex rel. Eiteljorg v. Eiteljorg, 813 F.

Supp. 2d 1069, 1080 (S.D. Ind. 2011) (“If the language of an alleged contract is

ambiguous regarding the parties’ intent, the interpretation of the language is a question of

fact which a [court] cannot properly determine on a motion to dismiss”).




                                              13
   C. Whether Great American acted with the necessary mens rea for Ms.
      Greenbank’s claims to succeed

       Finally, Great American states that Ms. Greenbank’s claims pursuant to the CVRA

as well as her claims for common law and constructive fraud fail because it did not act

with the requisite mens rea [Dkt. 14-1, at 13]. Great American, once again, does not

challenge the sufficiency of Ms. Greenbank’s pleadings, but instead argues that it acted in

reasonable belief of its contractual rights and states that Ms. Greenbank has not shown

the requisite intent, i.e., that Great American acted intentionally or knowingly.

   We can dispose of Great America’s arguments on this point quickly: Whether a party

formed the adequate mens rea is a question of fact that cannot be decided at this stage of

a litigation. F.D.I.C. v. Kime, 12 F. Supp. 3d 1113, 1121 (S.D. Ind. 2014); Stokes v. State,

922 N.E.2d 758, 764 (Ind. Ct. App. 2010). Ms. Greenbank alleges that Great American

had the requisite criminal intent for civil liability to attach [Am. Compl. ¶¶ 64, 78, 79, 99,

104, 109, 115, 124]; she is not yet required to prove it. We will not consider the

contradictory facts presented by Great American at this time, nor will we weigh the

evidence. Because Great American’s argument is entirely predicated on our doing so and

relies heavily on cases where the court has conducted intensive fact inquiries at the

summary judgment or trial phases, we reject this contention [Dkt. 14-1, at 14-15].




                                             14
                                     CONCLUSION

       For the reasons above, Defendant’s Motion for Judgment on the Pleadings [Dkt.

14] is DENIED.

       IT IS SO ORDERED.


           9/19/2019
Date: __________________                       _______________________________
                                                SARAH EVANS BARKER, JUDGE
                                                United States District Court
                                                Southern District of Indiana


Distribution:

Robert L. Burkart
ZIEMER STAYMAN WEITZEL & SHOULDERS
rburkart@zsws.com

Christopher S. Burnside
FROST BROWN TODD LLC
cburnside@fbtlaw.com

Justin S. Fowles
FROST BROWN TODD LLC
jfowles@fbtlaw.com

Christopher Glade Johnson
FROST BROWN TODD LLC
cjohnson@fbtlaw.com

Patrick A. Shoulders
ZIEMER STAYMAN WEITZEL & SHOULDERS
pshoulders@zsws.com

Clifford R. Whitehead
ZIEMER STAYMAN WEITZEL & SHOULDERS LLP
cwhitehead@zsws.com




                                          15
